Response to Applicant’s arguments
	Applicant’s arguments filed 10/6/2021 have been fully considered, and they are persuasive.
				Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: determining values of motion parameters based at least in part on the field, wherein buoyancy and drag forces are used to determine relative motion of the plurality of objects and the fluid, wherein determining the values of motion parameters includes using only a grid-based solver for the fluid and only a different particle-based solver for the plurality of objects, and wherein the plurality of objects is iteratively coupled to the fluid based on the values of the motion parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/PHU K NGUYEN/Primary Examiner, Art Unit 2616